                                                                                               Case 3:19-cv-00240-MMD-CBC Document 12 Filed 05/28/19 Page 1 of 3


                                                                                           1   LEACH KERN GRUCHOW
                                                                                               ANDERSON SONG
                                                                                           2   SEAN L. ANDERSON
                                                                                               Nevada Bar No. 7259
                                                                                           3   sanderson@lkglawfirm.com
                                                                                           4   RYAN D. HASTINGS
                                                                                               Nevada Bar No. 12394
                                                                                           5   E-mail: rhastings@lkglawfirm.com
                                                                                               2525 Box Canyon Drive
                                                                                           6   Las Vegas, Nevada 89128
                                                                                               Telephone:     (702) 538-9074
                                                                                           7
                                                                                               Facsimile:     (702) 538-9113
                                                                                           8
                                                                                               SQUIRE PATTON BOGGS (US) LLP
                                                                                           9   Gregory A. Davis (pro hac vice)
                                                                                               gregory.davis@squirepb.com
                                                                                          10   Gregory Schneider (pro hac vice forthcoming)
                                                                                               gregory.schneider@squirepb.com
                                   Telephone: (702) 538-9074 – Facsimile (702) 538-9113
LEACH KERN GRUCHOW ANDERSON SONG
                                    2525 Box Canyon Drive, Las Vegas, Nevada 89128




                                                                                          11   1 East Washington Street, Suite 2700
                                                                                          12   Phoenix, Arizona 85004
                                                                                               Telephone: (602) 528-4000
                                                                                          13   Facsimile: (602) 253-8129
                                                                                               Attorneys for Financial Industry
                                                                                          14   Regulatory Authority, Inc.
                                                                                          15                             UNITED STATES DISTRICT COURT
                                                                                          16
                                                                                                                                 DISTRICT OF NEVADA
                                                                                          17
                                                                                                                                                Case No.: 3:19-cv-00240-MMD-CBC
                                                                                               IN THE MATTER OF THE
                                                                                          18
                                                                                               PEE PEE POP TRUST, PEE PEE POP                   STATEMENT REGARDING REMOVAL
                                                                                          19   TRUST II, PEE PEE POP TRUST III, MAN
                                                                                          20   CUB TRUST, MAN CUB TRUST II, MAN
                                                                                               CUB TRUST III, DATED JULY 22, 2013.
                                                                                          21

                                                                                          22          Pursuant to this Court’s Minute Order dated May 13, 2018 (Doc. 5), Financial Industry
                                                                                          23   Regulatory Authority, Inc. (“FINRA”) hereby submits its statement regarding removal.
                                                                                          24          1.     FINRA’s statutory agent was served with a copy of the Petition to Assume
                                                                                          25   Jurisdiction (Doc. 1-1) (the “Complaint”) on May 3, 2019.
                                                                                          26          2.     To the best of FINRA’s knowledge, no summons was issued or served on FINRA.
                                                                                          27

                                                                                          28
                                                                                                                                              -1-
                                                                                               Case 3:19-cv-00240-MMD-CBC Document 12 Filed 05/28/19 Page 2 of 3


                                                                                           1           3.      Removal is based on 15 U.S.C. § 78aa, which provides that “[t]he district courts

                                                                                           2   of the United States . . . shall have exclusive jurisdiction of violations of [the Securities

                                                                                           3   Exchange Act of 1934 (the “Exchange Act”)] or the rules and regulations thereunder, and of all

                                                                                           4   suits in equity and actions at law brought to enforce any liability or duty created by [the

                                                                                           5   Exchange Act] or the rules and regulations thereunder.” See 15 U.S.C. § 78aa(a). Removal is

                                                                                           6   also warranted on diversity grounds. Defendant FINRA is not a citizen of Nevada. Rather,

                                                                                           7   FINRA is a Delaware corporation that has its principal place of business in Washington, D.C.

                                                                                           8   All plaintiffs are trusts domiciled in Nevada. [See Complaint (Doc. 1-1) at ¶ 2.] The amount in

                                                                                           9   controversy exceeds $75,000 because plaintiffs allege that failure to enjoin FINRA will result in

                                                                                          10   a “total loss of their business[es],” which, upon information and belief, are valued at significantly
                                   Telephone: (702) 538-9074 – Facsimile (702) 538-9113
LEACH KERN GRUCHOW ANDERSON SONG
                                    2525 Box Canyon Drive, Las Vegas, Nevada 89128




                                                                                          11   more than $75,000. [See id. at ¶ 18.]

                                                                                          12           4.      FINRA’s Notice of Removal was filed less than 30 days after it first received a

                                                                                          13   copy of the Complaint.

                                                                                          14           5.      FINRA’s Notice of Removal was filed less than one year after the state court

                                                                                          15   action was commenced.

                                                                                          16           6.      FINRA knows of no defendant other than itself.

                                                                                          17

                                                                                          18           RESPECTFULLY SUBMITTED this 28th day of May, 2019.

                                                                                          19

                                                                                          20                                                   LEACH KERN GRUCHOW ANDERSON SONG

                                                                                          21

                                                                                          22
                                                                                                                                               /s/ Sean L. Anderson
                                                                                          23                                                   Sean L. Anderson
                                                                                                                                               Nevada Bar No. 7259
                                                                                          24                                                   Ryan D. Hastings
                                                                                                                                               Nevada Bar No. 12394
                                                                                          25                                                   2525 Box Canyon Drive
                                                                                                                                               Las Vegas, Nevada 89128
                                                                                          26

                                                                                          27

                                                                                          28
                                                                                                                                                 -2-
                                                                                               Case 3:19-cv-00240-MMD-CBC Document 12 Filed 05/28/19 Page 3 of 3


                                                                                           1                                   CERTIFICATE OF SERVICE

                                                                                           2          Pursuant to FRCP 5(b), the undersigned, an employee of LEACH KERN GRUCHOW

                                                                                           3   ANDERSON SONG, hereby certifies that on the 28th day of May, 2019, a copy of the

                                                                                           4   foregoing, STATEMENT REGARDING REMOVAL was electronically filed with the Clerk

                                                                                           5   of the Court for the United States District Court by using the Court’s EM/ECF system and served

                                                                                           6   through the Court’s Notice of electronic filing system automatically generated to those parties

                                                                                           7   registered on the Court’s Master E-Service List as follows:

                                                                                           8

                                                                                           9   William E. Peterson
                                                                                               (wpeterson@swlaw.com)
                                                                                          10   Janine C. Prupas
                                   Telephone: (702) 538-9074 – Facsimile (702) 538-9113




                                                                                               (jprupas@swlaw.com)
LEACH KERN GRUCHOW ANDERSON SONG
                                    2525 Box Canyon Drive, Las Vegas, Nevada 89128




                                                                                          11   SNELL & WILMER L.L.P.
                                                                                          12   50 West Liberty Street, Suite 510
                                                                                               Reno, Nevada 89501
                                                                                          13

                                                                                          14                                                /s/ Robin Callaway
                                                                                                                                            An Employee of LEACH KERN GRUCHOW
                                                                                          15
                                                                                                                                            ANDERSON SONG
                                                                                          16

                                                                                          17

                                                                                          18

                                                                                          19

                                                                                          20

                                                                                          21

                                                                                          22

                                                                                          23

                                                                                          24

                                                                                          25

                                                                                          26

                                                                                          27

                                                                                          28
                                                                                                                                              -3-
